COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:       In the Interest of I. T. S. aka B.G.H, a Child

Appellate case number:     01-13-00566-CV

Trial court case number: 2012-01859J

Trial court:               313th District Court of Harris County

         The reporter’s record reflects that a CD of medical records was admitted into
evidence at the June 4, 2013 termination hearing in the above case. On August 8, 2013,
this Court ordered the district clerk to send the original CD of medical records to this
Court. The district clerk responded that the court reporter did not tender the original CD
to the district clerk. Accordingly, the Court directs the court reporter to send to this Court
the original CD of medical records admitted into evidence at the June 4, 2013 termination
hearing, as reflected at page 44 of the reporter’s record filed in the above case, if the
original CD is still in her possession, or notify this Court in writing if the CD is not in her
possession. See TEX. R. APP. P. 34.6(g). Further, the Court directs the district clerk to
prepare and file a supplemental clerk’s record containing the Business Records Affidavit
of Memorial Hermann Hospital with any accompanying documents, CDs or DVDs, filed
in the trial court on or about May 14, 2013.

        The Clerk of this Court is directed to cooperate with the district clerk and/or court
reporter to provide for the safekeeping, transportation, and return of such exhibit. See
TEX. R. APP P. 34.6(g)(2).

        The original exhibit or court reporter’s notification, and the supplemental clerk’s
record is due in this Court no later than 10 days from the date of this order

       It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                    Acting individually        Acting for the Court

Date: August 23, 2013